In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered April 13, 1989, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, a Nassau County Police Officer, was injured in an intersection collision with the defendant while the officer *426was attempting to apprehend a third party whom he was pursuing for an alleged violation of the Vehicle and Traffic Law. Since the officer’s services were sufficiently separate and apart from the negligent acts which caused his injuries (Starkey v Trancamp Contr. Corp., 152 AD2d 358; Guadagno v Baltimore & Ohio R. R. Co., 155 AD2d 981), the holding of Santangelo v State of New York (71 NY2d 393) does not preclude the plaintiffs from recovering damages for the injuries sustained in this case. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.